Appeal from an order of Supreme Court, Livingston County (Cicoria, J.), entered April 9, 2001, which denied defendant’s motion for summary judgment.
*875It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Plaintiff commenced this negligence action seeking damages for injuries that she sustained when she slipped and fell in the lobby of defendant medical center. Supreme Court properly denied defendant’s motion for summary judgment dismissing the complaint. Defendant failed to meet its initial burden of establishing as a matter of law that it did not create the allegedly dangerous condition and lacked actual or constructive notice of its existence (see, Atkinson v Golub Corp. Co., 278 AD2d 905, 905-906; Steenwerth v United Ref. Co. of Pa., 273 AD2d 878; Tenebruso v Toys “R” Us—NYTEX, 256 AD2d 1236, 1237). Because defendant failed to meet its initial burden, we do not address the sufficiency of plaintiffs showing in opposition to the motion (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Frank v Price Chopper Operating Co., 275 AD2d 940, 941; Joyes v Buffalo Waterfront Rest. Corp., 262 AD2d 1019, 1019-1020). Present — Wisner, J.P., Scudder, Kehoe, Burns and Gorski, JJ.